UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1493


SINTAYEHU AYMEKU AYANE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 19, 2010              Decided:   March 9, 2010


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David R. Saffold, LAW OFFICE OF DAVID R. SAFFOLD, Washington,
D.C., for Petitioner.    Tony West, Assistant Attorney General,
Thomas B. Fatouros, Senior Litigation Counsel, Janette L. Allen,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sintayehu    Aymeku      Ayane,         a    native        and      citizen      of

Ethiopia,     petitions    for      review      of    an    order      of    the     Board      of

Immigration      Appeals   (“Board”)         dismissing          his     appeal      from      the

immigration      judge’s      denial       of        his    requests           for      asylum,

withholding      of   removal,      and   protection             under      the    Convention

Against Torture.

              Ayane   first     challenges           the    determination            that      he

failed   to    establish      his    eligibility           for    asylum.          To    obtain

reversal of a determination denying eligibility for relief, an

alien    “must    show     that     the      evidence        he     presented           was     so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).           We have reviewed Ayane’s claims and the

evidence of record and conclude that he fails to show that the

evidence    compels    a   contrary       result.           We    therefore        find       that

substantial evidence supports the denial of relief.

              Additionally, we uphold the denial of Ayane’s request

for withholding of removal.               “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                         Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                   Because Ayane failed to show

                                           2
that    he   is   eligible    for    asylum,          he   cannot    meet    the    higher

standard for withholding of removal.

             Finally,    we   find    that       substantial        evidence    supports

the finding that Ayane failed to meet the standard for relief

under the Convention Against Torture.                      To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”        8 C.F.R. § 1208.16(c)(2) (2009).                      We find that

Ayane    failed     to      make    the     requisite          showing      before      the

immigration court.

             Accordingly,      we    deny       the    petition     for     review.      We

dispense     with    oral     argument      because          the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                            3